Citation Nr: 1534571	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-49 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a scalp scar.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to an initial compensable rating for burn scars of the elbows.

4.  Entitlement to an initial compensable rating prior to May 5, 2011, and a rating in excess of 10 percent from May 5, 2011, for a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from February 1982 to January 1988 and December 1990 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for burn scars of the elbows and a right ankle sprain, assigning each a 0 percent (noncompensable) rating effective August 26, 2009, and denied service connection for a scalp scar and a left wrist disorder.  A January 2014 rating decision increased the rating for the right ankle sprain to 10 percent effective May 5, 2011.

On a VA Form 9 received in December 2010, the Veteran indicated a desire for a Board hearing at the RO.  However, in correspondence received in September 2011, he indicated his desire to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

In August 2014, the Veteran submitted additional evidence to the RO that was received at the Board in September 2014.  In a July 2015 statement, the Veteran's representative waived RO review of that evidence.

The issue of entitlement to service connection for a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While the Veteran suffered a laceration of the scalp during active service, the preponderance of the evidence is against a finding that he currently has a scar from that laceration.  

2.  The Veteran's burn scars of the elbows do not involve areas of 144 square inches (929 sq cm) or greater.

3.  Prior to May 5, 2011, the Veteran's right ankle sprain did not more nearly approximate moderate limitation of motion of the ankle.

4.  Since May 5, 2011, the Veteran's right ankle sprain has not more nearly approximated marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a scalp scar are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial compensable rating for burn scars of the elbows are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7802 (2014).  

3.  The criteria for an initial compensable rating prior to May 5, 2011, and a rating in excess of 10 percent from May 5, 2011, for a right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for service connection, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2009 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in March 2010.  

The Veteran's claims for higher ratings arise from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in December 2009 and February 2010 to ascertain the nature and etiology of his claimed disabilities.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claims.  A relevant opinion was provided.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  

VA provided the Veteran with examinations in May 2011 and February 2014 to ascertain the nature and severity of his burn scars and right ankle sprain.  The Board finds those examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records show treatment for a laceration of the scalp in December 1982 when he hit his head on an aircraft speed brake.  Examination showed a superficial laceration 2 to 3 cm in length.  The laceration was sutured.

The Veteran was afforded a VA scar examination in February 2010.  The examiner noted that, while the Veteran was able to point to the general location where he had the laceration, repeated attempts failed to reveal a scar.  The examiner noted that the Veteran had a thick full head of hair but there were no raised or depressed areas to indicate a scar.

February 2014 VA examinations for traumatic brain injury and headaches also revealed no scar on the scalp.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran suffered a laceration of the scalp during active service, the preponderance of the evidence is against a finding that he currently has a scar from that laceration.  As there is no disability that can be related to service, the claim for service connection for a scalp scar must be denied.  

In a September 2009 statement, the Veteran asserted that he suffers from headaches and neck stiffness as a result of the injury to the head that resulted in the laceration of the scalp.  Service connection for traumatic brain injury, headaches, and cervical strain has been granted.  However, with no residuals of the laceration itself, service connection for a scalp scar is not warranted.

In conclusion, service connection for a scalp scar is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Burn Scars of the Elbows

The Veteran's burn scars of the elbows have been assigned a 0 percent rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2014).  Under that diagnostic code, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if they involve an area or areas of 144 square inches (929 sq cm) or greater.  

In a September 2009 statement, the Veteran indicated that the burn scars of the elbows result in discomfort and stiffness when moving the elbows.  

A February 2010 VA examination revealed a 2.5 cm by 0.5 cm. linear scar on the left elbow and a 1.0 cm by 0.1 cm semicircular scar on the right elbow that were both superficial, without tenderness or skin breakdown, and not associated with limitation of motion or function.  The examiner noted that the total surface area of both scars was 1.35 sq cm and observed that they were faint and well-healed.

A May 2011 VA examination report reflects both the examiner's and the Veteran's inability to find any scars on the right elbow.  Although there were four scars on the left forearm just distal to the elbow, based on size and location and comparison with the findings in the service treatment records, the examiner concluded that they were not the ones incurred in service and that the service-connected scars could not be found on examination.

A February 2014 VA examination revealed three linear scars on the right elbow measuring 2.0 cm, 3.0 cm, and 2.5 cm and three linear scars on the left elbow measuring 7.0 cm, 2.0 cm, and 2.0 cm.  They were not painful or unstable.  They were less than deep partial thickness.  There were no nonlinear scars.  There were no other findings associated with the burn scars such as muscle or nerve damage.  The examiner indicated that the burn scars of the elbows do not impact the Veteran's ability to work.

Given the above, the Veteran's burn scars of the elbows were found to have a total area of 1.35 sq cm at the February 2010 examination.  The May 2011 examination did not reveal any burn scars associated with the Veteran's in-service injuries.  The February 2014 examination revealed six linear scars.  While the examiner did not provide the widths of the scars, Diagnostic Code 7802, which applies to nonlinear scars, would not be applicable in this case.  However, to afford the Veteran all due consideration, the Board will use the widths of the scars found at the February 2010 examination, which were 0.5 cm for the left and 0.1 cm for the right.  Then, his burn scars would yield 5.5 sq cm for the left and 0.75 sq cm for the right for a total of 6.25 sq cm.  However, even with that, the Veteran's burn scars of the elbows do not involve areas of 144 square inches (929 sq cm) or greater to warrant a 10 percent rating under Diagnostic Code 7802.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, the Board finds that no other diagnostic code provides for a higher rating.  As the burn scars are not deep, a compensable rating under Diagnostic Code 7801 is not warranted.  As they are not unstable or painful, a compensable rating under Diagnostic Code 7804 is not warranted.  The Board notes that the Veteran stated in September 2009 that the burn scars result in discomfort and stiffness when moving the elbows.  However, the February 2010 examiner noted that the burn scars were not associated with limitation of motion or function.  Thus, a compensable rating under the diagnostic codes applicable to limitation of motion of the elbow is not warranted.

In conclusion, an initial compensable rating for burn scars of the elbows is not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Ankle Sprain

The Veteran's right ankle sprain has been assigned a 0 percent rating prior to May 5, 2011, and a 10 percent rating from May 5, 2011, under Diagnostic Code 5271.  38 C.F.R. § 4.71a  (2014).  Under that diagnostic code, marked limitation of motion of the ankle warrants a 20 percent rating and moderate limitation of motion of the ankle warrants a 10 percent rating.  

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

In a September 2009 statement, the Veteran reported difficulty going up stairs and walking on uneven surfaces.

At a December 2009 VA examination, the Veteran complained of a tendency of the right ankle to turn inward at which time he experiences pain that resolves on its own and does not require pain medication.  He denied pain or flare-ups otherwise.  He reported wearing shoes that cover up the ankle to avoid sprains.  Examination revealed plantar flexion to 45 degrees and dorsiflexion to 20 degrees without pain.  Repetitive-use testing showed that range of motion was not additionally limited by pain, fatigability, weakness, or lack of endurance.  There was no laxity.  The diagnosis was chronic ligamentous instability of the right ankle.

At a May 5, 2011, VA examination, the Veteran complained of constant pain and discomfort of the right ankle especially walking on uneven surfaces and climbing more than three steps.  He denied instability.  He reported wearing high ankle boots while working to prevent pain and treating with ice and elevation, but he denied taking any pain medication.  He reported being able to perform his duties at work as long as he wears high ankle boots.  He reported limitations in bicycling, running, and jogging due to pain.  Examination revealed plantar flexion to 45 degrees and dorsiflexion to 20 degrees or greater, with pain at the ends of range of motion.  Repetitive-use testing showed that range of motion was not additionally limited by pain, stiffness, or fatigability.  There was no tenderness or pain on palpation.  There was a mild bony enlargement of the talofibular area.  Muscle strength was normal.  The examiner noted that the Veteran was not wearing boots or using any assistive devices at the examination.  The diagnosis was a mild right ankle sprain.

A May 2011 MRI showed evidence of a prior anterior talofibular ligament injury with fibrotic scarring and a small hypertrophic fibular spur.

At a February 2014 VA examination, the Veteran reported ongoing right ankle pain that he treats with rest, limitation of activities, and oral pain medication.  He denied any flare-ups.  Examination revealed plantar flexion to 40 degrees and dorsiflexion to 20 degrees or greater, with pain at the ends of range of motion.  Repetitive-use testing showed no change in range of motion; however, the examiner indicated that there was functional loss or impairment of the ankle after repetitive use due to pain on movement.  Muscle strength was normal.  There was no laxity.  The examiner indicated that there was no ankylosis of the ankle, subtalar, or tarsal joint.  The examiner indicated that the Veteran did not have malunion of the os calcis or astragalus and has not had an astragalectomy.  The examiner indicated that there were no other findings or symptoms associated with the right ankle sprain.  The examiner stated that the Veteran's right ankle sprain impacts his ability to work as it results in limited motion of the ankle but he can perform sedentary and light physical activity.

Given the above, prior to May 5, 2011, even considering functional loss due to pain and other factors, the Veteran's right ankle sprain did not more nearly approximate moderate limitation of motion of the ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the December 2009 examination, the Veteran denied having pain except for when he sprains the ankle, and examination showed full range of motion without pain even after repetitive-use testing.  Thus, an initial compensable rating under Diagnostic Code 5271 is not warranted.

Since May 5, 2011, the Veteran's right ankle sprain has more nearly approximated moderate limitation of motion of the ankle, but not marked limitation of motion of the ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the examination on that date, while he complained of constant pain and discomfort, examination showed full range of motion even after repetitive-use testing, albeit with pain at the ends of range of motion.  While the February 2014 examination showed decreased range of motion, it was only decreased by 5 degrees in both plantar flexion and dorsiflexion, with no further limitation after repetitive-use testing.  Such limitation does not reflect marked limitation of motion of the ankle.  Thus, an initial rating in excess of 10 percent from May 5, 2011, under Diagnostic Code 5271 is not warranted.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, the Board finds that no other diagnostic code provides for a higher rating.  As there is no evidence of ankylosis of the ankle or subastragalar or tarsal joint, a higher rating under Diagnostic Code 5270 or 5272 is not warranted.  With no evidence of malunion of the os calcis or astragalus, a higher rating under Diagnostic Code 5273 is not warranted.  Lastly, as the Veteran has not undergone an astragalectomy, a higher rating under Diagnostic Code 5274 is not warranted.  

In conclusion, an initial compensable rating prior to May 5, 2011, and a rating in excess of 10 percent from May 5, 2011, for a right ankle sprain are not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a scalp scar is denied.

An initial compensable rating for burn scars of the elbows is denied.

An initial compensable rating prior to May 5, 2011, and a rating in excess of 10 percent from May 5, 2011, for a right ankle sprain are denied.




REMAND

The Veteran also filed a claim for service connection for a left wrist injury.

The Veteran's service treatment records show complaints of sharp left wrist pain in April 1985.  He reported having the pain for over a week with no known trauma.  Examination showed no swelling, erythema, or point tenderness and there was full range of motion of the wrist.  The diagnosis was probable tendonitis.  The examiner noted that imaging studies were not indicated.

In a September 2009 statement, the Veteran asserted that while working on an aircraft with a wrench, his left hand slipped and hit the ground, resulting in sharp left wrist pain.  He reported seeking treatment and limiting use of the wrist for several weeks.  He reported current symptoms of weakness and stiffness.

A December 2009 VA examination revealed a normal looking left wrist with normal range of motion that was not limited after repetitive-use testing.  The examiner noted that no residuals of any left wrist injury were found.

In August 2014, the Veteran submitted June 2014 reports of left wrist x-rays and an MRI.  While x-rays revealed no abnormalities, the MRI revealed mild tenosynovitis and a probable small ganglion.

As there is now evidence of current disability of the left wrist, the Veteran should be afforded another VA examination to ascertain whether any left wrist disorder had its onset in or is related to active service.

Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his left wrist disorder.  An attempt to obtain any adequately identified records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for his left wrist disorder.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of any left wrist disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left wrist disorder had its onset during active service or is otherwise causally related to active service.  The examiner should consider the Veteran's service treatment records and the June 2014 private MRI report.  The examiner should also consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim, with consideration of all evidence added to the claims file since the issuance of the April 2014 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


